Citation Nr: 1456722	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  10-15 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to July 1970 and from April 1972 to April 1974.  He had subsequent service in the Reserves.

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, and a June 2012 rating decision by the RO in Waco, Texas.  

This matter was previously before the Board in March 2014, at which time the Board remanded the issue of entitlement to service connection for PTSD for additional development. 

As noted in the Board's previous March 2014 remand, it was acknowledged that the Veteran's claim for PTSD was most recently denied in an unappealed April 2004 rating decision.  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  However, after the August 2004 rating decision, relevant official service department records that existed but had not been associated with the claims file were received.  Specifically, the RO later obtained the Veteran's service personnel records, which demonstrated that the Veteran served in an area designated for special pay for duty to hostile fire and that he participated in operations in the South Republic of Vietnam, DaNang area.   Accordingly, because this information is relevant to the establishment of an in-service stressor, PTSD claim is reconsidered on the merits.  See 38 C.F.R. 
§ 3.156(c)(i) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case to ensure compliance with the Board's March 2014 remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

First, according to the Board's previous remand, it appears that the RO attempted to obtain private treatment records from several facilities.  However, the Board expressly stated that "[i]f such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e)."  In this case, the RO received a negative response from Hollywood Memorial Hospital in December 2014.  Additionally, it was noted that Peirce Wood Memorial Hospital had closed.  However, the Veteran was not provided with adequate notice under 38 C.F.R. 
§ 3.159(e) of the unavailability of these records.  Significantly, 38 C.F.R. § 3.159(e) requires notice to the Veteran that contains the following information:  "(i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence."  Accordingly a remand is required to address this deficiency.  

Additionally, the Board's previous remand also directed that "[t]wo attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile."  However, there is insufficient documentation of the efforts undertaken in this case to request the private records, and the Board cannot ascertain whether the remand directive has been substantially complied with.  Accordingly, additional efforts must be undertaken to obtain the identified private treatment records or, if adequate efforts have already been undertaken, such efforts must be adequately documented in the electronic file reflecting that at least two attempts were made to request the documents.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter that advises him that records from Hollywood Memorial Hospital are unavailable.  Such notice must include (1) an explanation of the efforts VA made to obtain the records; (2) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (3) notice that the claimant is ultimately responsible for providing the evidence.

2.  Make additional attempts to obtain private treatment records from the facilities for which the Veteran has provided sufficient identifying information.  Two attempts should be made to obtain relevant private records, unless a formal finding can be made that a second request for such records would be futile.  Such attempts and findings must be adequately documented in the Veteran's electronic claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




